McGehee, C. J.
 The issue of fact in this case was decided by the jury in favor of the appellee John P. Mooney upon conflicting testimony, the plaintiff, Mrs. Alice Inez Peebles, having testified that the appellee was driving south on the west side of a street in Philadelphia, Mississippi, crossed the center line of the street and ran into her automobile, which was travelling north on the east side of the street. Whereas the appellee testified that the appellant crossed the center line of the street and ran into his automobile. The appellee was corroborated by three witnesses and we think that the verdict of the jury in his favor is supported by the weight of the evidence.
Some of the instructions complained of by the appellant are both incomplete and erroneous, but we do not think that they constitute reversible error, and the judgment appealed from is therefore affirmed.
Affirmed.
Kyle, Ethridge, Gillespie and Brady, JJ., concur.